DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 2-19, 21, and 22 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 2, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: a surveillance module configured to obtain image data of the surveillance subject; a mobile high-performance computing (HPC) module in communication with the surveillance module via a first communications link to receive the image data and process the image data; a long-range link in communication with the mobile HPC module via a second communications link to communicate the processed image data to the viewing site via a third communications link; and an integration module disposed at the viewing site, the integration module being configured to receive the processed image data via the third radio link, and display a virtual environment based on the processed image data, wherein the surveillance module includes multi-spectral imaging sensors configured to wherein both the surveillance module and the mobile HPC module are deployed in a forward area comprising the surveillance subject, and wherein the mobile HPC module comprises a closed, 5G network hub.
Regarding independent claim 7, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: a surveillance module configured to obtain image data of the surveillance subject; a mobile high-performance computing (HPC) module in communication with the surveillance module via a first communications link to receive the image data and process the image data; a long-range link in communication with the mobile HPC module via a second communications link to communicate the processed image data to the viewing site via a third communications link; and an integration module disposed at the viewing site, the integration module being configured to receive the processed image data via the third radio link, and display a virtual environment based on the processed image data, wherein the surveillance module includes multi-spectral imaging sensors configured to obtain high and low resolution multispectral video and still imagery data, wherein the mobile HPC module is configured to receive the image data as a compressed live video stream, and wherein the HPC module is further configured to decompress the image data and select, decimate, and photogrammetrically process images in the decompressed image data to generate a three dimensional (3D) visual mosaic for transmission to the integration module via the long range link.
processing circuitry configured to receive a compressed live video stream from the one or more ground or air assets, and decompress the image data and select, decimate, and photogrammetrically process images in the decompressed image data to generate the data stream as a three dimensional (3D) visual mosaic for transmission to the viewing site via the long range communication link.
Regarding independent claim 19, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: An integration module operably coupled to one or more ground or air assets via a mobile high performance computing module and a long range link to generate a low latency, ultra-high resolution data stream for representation of a surveillance subject at a remote location relative to a viewing site at which the representation is presented by the integration module, the integration module comprising processing circuitry configured to display a three dimensional (3D) visual mosaic as the representation in a virtual environment of a 360 wherein the integration module comprises a high performance computing (HPC) stack comprising processing circuitry configured to apply machine learning to render at least one unobserved feature in the virtual environment, wherein the processing circuitry is further configured to display the at least one unobserved feature with a visual cue distinguishing the at least one unobserved feature from other observed features, and wherein the visual cue comprises a color difference or shading difference in rendering the at least one unobserved feature.
Therefore, the independent claims are allowable over the prior art. The corresponding dependent claims, if any, are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982.  The examiner can normally be reached on 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619